Judgment, Supreme Court, Bronx County (Daniel J. Sullivan, J.), rendered January 28, 1983, convicting defendant, upon his plea of guilty, of two counts of criminal possession of a weapon in the third degree and sentencing him as a predicate felony offender to concurrent indeterminate terms of from 3 Vi to 7 years’ imprisonment, affirmed. Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered March 6, 1986, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and a violation of section 436-5.0 (h) (1) of *409the Administrative Code of the City of New York ([possession of a loaded rifle or shotgun] now § 10-131 [h] [1]) and sentencing him as a predicate felony offender to an indeterminate term of from Slá to 7 years’ imprisonment on the weapons conviction and a concurrent definite term of one year’s imprisonment on the firearms misdemeanor, reversed, on the law, the judgment vacated and defendant’s appeal therefrom dismissed as moot. Concur—Kupferman, J. P., Ross, Kassal, Rosenberger and Ellerin, JJ.